USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: XO,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA :
-against- : 18-CR-18 (ALC)
ORDER
HECTOR JOEL DUPREY VAZQUEZ,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the joint letter providing available dates for an evidentiary
hearing. ECF No. 162. The Parties and Mr. Taylor are hereby ORDERED to appear in person for
an evidentiary hearing in this matter on April 16, 2020 at 11:00 a.m. in Courtroom 1306 at the
Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York. The

Government should serve this Order on Mr. Taylor by March 20, 2020.

SO ORDERED.

Dated: March 12, 2020
New York, New York / Cen
OL

ANDREW L. CARTER, JR.
United States District Judge

 

 
